Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 1 of 34

EXHIBIT J

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 2 of 34

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

Sheila K. Ben, Esq., as Court Appointed Guardian
of the Property of JANE DOE, (an infant proceeding
under the assumed name), an Infant under the Age of 14,
Plaintiff, Case No. 5:14~CV-0370
_Vs..

THE UNITED STATES OF AMERICA,

Defendant.

 

Susan Doe (as Guardian and EXecutriX proceeding
Under an assumed name) as the Court Appointed
Guardian of the Person and Property of JANE DOE,
and as the EXecutriX of the Estate of Lori A. Bresnahan,
Decedent,

Plaintiff, Case No. 5 : l4-CV-0509
..VS_
THE UNITED STATES OF AMERICA,

Defendant.

 

STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF
FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. 8 2677

It is hereby stipulated by and between the undersigned Plaintiffs (rneaning any person,
other than the defendants and the parties’ attorneys signing this agreement waiving and
releasing claims, Whether or not a party to this civil action), and the Defendant, United States
of America, including its agents, servants, and employees (hereinafter “United States”),
collectively, “the parties,” by and through their respective attorneys, as follows:

l. The parties to this Stipulation for Compromise Settlement and Release

Page 1 ofl$

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 3 of 34

(hereinafter “Stipulation”) do hereby agree to settle and compromise each and every claim of
any kind, whether known or unknown, including claims for wrongful death, arising directly
or indirectly from the acts or omissions that gave rise to the above-captioned action under the
terms and conditions set forth in this Stipulation.

2. This Stipulation is not, is in no way intended to be, and should not be,
construed as an admission of liability or fault on the part of the United States, its agents,
servants, or employees, and it is specifically denied that they are liable to Plaintiffs. This
settlement is entered into by all parties for the purpose of compromising disputed claims under
the F ederal Tort Claims Act and avoiding the expenses and risks of further litigation

3. In consideration for Plaintiffs’ agreement to accept the terms and conditions of
this settlement, the United States agrees to pay Plaintiffs the sum of $5 Million Dollars
($5,000,000.00) (hereinafter “Settlernent Amount”) as follows:

a. Within three business days after counsel for the United States receives (l) this
Stipulation signed by all parties to said document; (2) the Social Security numbers or tax
identification numbers of Plaintiffs and their attorneys; (3) Order(s) from a court or courts of
competent jurisdiction approving the settlement on behalf of.i ,, a minor
(referred to in the caption above as Jane Doe), and the Estate of Lori Bresnahan; and (4) an
authorization by the Attorney General or his designee to conclude negotiations and to
consummate the settlement, counsel for the United States will send a request to the United
States Treasury requesting that a check for the Settlement Amount, made payable to Sheila
Ben, as Court Appointed Guardian of the Property of t a minor, and

(referred to in the caption above as Susan Doe), Executrix of the Estate of

Lori Bresnahan, be delivered to the United States Attorney’s Office for the Western District

Page 2 oflS

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 4 of 34

of New York to hold until Plaintiffs have obtained an Order from the United States District
Court for the Western District of New York dismissing this action in its entirety with
prejudice, With each party to bear its own costs, expenses, and fees, and expressly not retaining
jurisdiction over the above-captioned action, this settlement, or the United States. Upon entry
of said Order, the United States will tender said check to Plaintiffs’ attorney.

b. With respect to the payment of the Settlement Amount, Plaintiffs stipulate and
agree that the United States will not sign an annuity application form, a uniform qualified
settlement form, or any equivalent such forms, and that the United States will not pay the
Settlement Amount into a qualified settlement fund or an equivalent fund or account
Plaintiffs further stipulate and agree that they, their attorney(s), any Guardian Ad Litem, and
their representatives (including any structured settlement annuity broker, regardless of
whether said broker was retained by them or by someone else, either before, during, or after
the settlement) will not attempt to structure the Settlement Amount in any way, form, or
manner, including by placing any of the Settlement Amount into any qualified settlement
fund or its equivalent However, nothing in this Paragraph 3.b precludes Plaintiffs from
purchasing non-qualifying annuities after Plaintiffs have cashed the Settlemeiit- Amount
check, but they agree that they will not represent to any person, entity, or agency that they
are purchasing structured settlement annuities and they agree they will not attempt to
purchase such structured settlement annuitiesl

c. Plaintiffs agree to endorse the Settlement Amount check over to their attorneys to
be deposited in their attorneys’ client trust account to facilitate the disbursement of the
Settlement Amount as ordered by the court(s) approving the settlement on behalf of '

minor, and the Estate of Lori Bresnahan. Plaintiffs stipulate and agree that their

Page 3 of 15

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 5 of 34

attorneys shall escrow the aggregate face value of any and all currently known liens and
currently known claims for payment or reimbursement, including any such liens or claims by
Medicaid (including the State of New York or any other state) or Medicare, arising out of the
subject matter that gave rise to the above-captioned action, whether disputed as legally valid
or not, and shall not distribute to Plaintiffs any portion of the escrowed amount unless and
until said liens and claims have been paid or resolved.

d. The parties agree that any attorneys’ fees owed by Plaintiffs in their Federal Tort
Claims Act suit against the United States shall not exceed twenty-five percent (25%) of the
Settlement Amount, 28 U.S.C. § 2678. The parties further agree that any such attorneys’
fees, along With Plaintiffs’ costs and expenses of this action against the United States and their
costs, expenses, and fees (including all fees of any legal Guardian Ad Litem) associated with
obtaining any court approval of this settlement on behalf of Plaintiffs, shall be paid out of the
Settlement Amount and not in addition thereto. The parties further agree that any fees,
including fees of any legal Guardian Ad Litern, incurred in providing legal services in this
matter and in any court proceedings reviewing the settlement for approval purposes shall be
considered attorneys’ fees and not costs, and shall be subject to the provisions of 28 U.S.C. §
2678.

4. Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,
administrators, and assigns hereby accept the terms and conditions of this Stipulation,
including payment of the Settlement Amount, in full settlement, satisfaction, and release of
any and all claims, demands, rights, and causes of action of any kind, whether known or
unknown, including any future claims for survival or wrongful death, and any claims for fees,

interest, costs, and expenses, arising from, and by reason of, any and all known and unknown,

Page 4 0f15

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 6 of 34

foreseen and unforeseen, bodily and personal injuries, including the death of Lori Bresnahan,
or damage to property, and the consequences thereof, which Plaintiffs or their heirs,
executors, administrators, or assigns may have or hereafter acquire against the United States
on account of the subject matter of that gave rise to the above-captioned action.

Plaintiffs, on behalf of themselves, their respective heirs, executors, administrators,
assigns, predecessors and successors in interest, do hereby, for good and valuable
consideration, the receipt of which is hereby acknowledged, release and forever discharge the
United States, and its respective officials, agencies, representatives, officers, employees
agents, assigns and attorneys, from any and all claims, demands, rights, causes of actions,
liens, and all other liabilities Whatsoever, whether known or unknown, suspected or
unsuspected, that Plaintiffs have had, now have or hereafter may have with respect to the
same subject matter that gave rise to the above-captioned action, as well as claims relating to
or arising out of the subject matter that gave rise to the above-captioned action that could
have been but were not alleged in this action,

Plaintiffs and Plaintiffs’ guardians, heirs, executors, administrators, and assigns further
agree to reimburse, indemnify, and hold harmless the United States from and against any and
all claims, causes of action, liens, rights, or subrogated or contribution interests (whether such
claims, causes of action, liens, rights, subrogated interests, or contribution interests sound in
tort, contract, or statute) incident to, or resulting or arising from, the acts or omissions that
gave rise to the above-captioned action, including claims or causes of action for wrongful
death.

The Plaintiffs and Plaintiffs’ guardians, heirs, executors, administrators, and assigns

further stipulate and agree that they are legally responsible for any and all past, present, and

Page 5 of 15

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 7 of 34

future liens and past, present, and future claims for payment or reimbursement, including any
past, present, and future liens or claims for payment or reimbursement by any individual or
entity, including an insurance company, Medicaid (including State of New York), and
Medicare, arising from the injuries that are the subject matter of this action, The Plaintiffs
stipulate and agree that they will satisfy or resolve any and all such past, present, and future
liens or claims for payment or reimbursement asserted by any such individual or entityl
Plaintiffs agree that, no later than thirty (30) days from the date any past, present, or future
lien or claim for payment or reimbursement is paid or resolved by Plaintiffs, they will provide
to the United States evidence that said lien or claim has been satisfied or resolved and that
said lienholder has waived and released such lien or claim. The evidence required by the terms
of this Paragraph may be satisfied by a letter from Plaintiffs’ attorney representing to counsel
for the United States that such lien or claim has been satisfied or resolved and that the
lienholder has waived and released such lien and claim.

5. This compromise settlement is specifically subject to each of the following
conditions:

a. The Attorney General or the Attorney General’s duly authorized designee must
approve the terms and conditions of the settlement and authorize the attorney representing
the United States to consummate a settlement for the amount and upon the terms and
conditions agreed upon by the parties, as set forth in this Stipulation.

b. The parties must agree in Writing to the terms, conditions, and requirements of
this Stipulation. The parties stipulate and agree that the Stipulation and the compromise
settlement are null and void in the event the parties cannot agree on the terms, conditions,

and requirements of this Stipulation. The terms, conditions, and requirements of this

Page 6 oflS

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 8 of 34

Stipulation are not severable and the failure to agree, fulfill, or comply with any term,
condition, or requirement renders the entire Stipulation and the compromise settlement null
and void. The parties must agree to the terms, conditions, and requirements of this Stipulation
before the United States will seek settlement authority from the Attorney General or the
Attorney General’s designee.

c. Plaintiffs must obtain, at their expense, approval of the settlement by a court(s)
of competent jurisdiction on behalf on behalf 01 ,, minor, and the Estate
of Lori Bresnahan. The terms of any court Order, a draft of which shall be provided by the
United States, are a condition of this settlement Plaintiffs agree to obtain such approval in a
timely manner: time being of the essence. Plaintiffs further agree that the United States may
Void this settlement at its option in the event such approval is not obtained in a timely manner.
In the event Plaintiffs fail to obtain such court approval, the entire Stipulation and the
compromise settlement are null and void. Plaintiffs must obtain such court Order before the
United States Attorney’s Office will seek settlement authority from the Attorney General or
the Attorney General’s designee.

c. Plaintiffs must provide the United States with a complete set of the extant medical
records of \ - (including any independent medical examinations conducted
for purposes of this litigation, any and all clinic visits, whether for routine checkups or for
treatment and care for any medical condition, injury, disease, etc., any and all hospital and
emergency room records, and any records of any diagnostic testing) for the 36-month period
prior to the date Plaintiffs sign this Stipulation. Plaintiffs must provide all such extant medical
records for said 156-month period before the United States will seek settlement authority from

the Attorney General or the Attorney General’s designee. As of the date they sign this

Page 7 of 15

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 9 of 34

Stipulation, Plaintiffs and their attorneys represent that they have conducted a due diligence
search of all files, records, documents, and information in their possession or available to
them, and that, after having conducted said due diligence search, they are unaware of, and
have no knowledge of, any such extant medical records that were not previously produced to
the United States by Plaintiffs. In the event said records and reports reveal that

‘:1 or has any such potentially life-threatening or life-shortening diseases or
illnesses not caused by the medical care at issue in this action, the United States reserves the
right to elect not to consummate the settlement and upon such election by the United States
the entire settlement is null and void.

d. Plaintiffs must obtain a release and Waiver of any claim or cause of action
(whether sounding in tort, contract, statute, or otherwise) that any alleged tortfeasor, if any,
has or may have in the future against the United States arising out of the subject matter of the
above-captioned action. This condition is for the benefit of the United States exclusively The
United States will provide the form of Release and Waiver, or any changes to the form
required by the United States, to be used by Plaintiffs in obtaining a Release and Waiver from
any alleged tortfeasor Before the United States will seek settlement authority from the
Attorney General or the Attorney General’s designee, Plaintiffs must provide the United
States with either (i) all such releases and waivers required by this Paragraph 5.d., or (ii) a
written representation by Plaintiffs’ attorney stating that, after a diligent search of counsel’s
law firms’ records and files, including expert and consultant reports, and of Plaintiffs’ records
and files, Plaintiffs and their attorney are unaware of any such potential tortfeasor

e. In the event there are any currently known liens or claims for payment or

reimbursement, including any liens or claims by Medicaid (including the State of New York

Page 8 of15

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 10 of 34

or any other state) or Medicare, arising out of the subject matter that gave rise to the above-
captioned action, whether disputed as legally valid or not, Plaintiffs must obtain a release and
waiver from any State, private entity, or private individual who claims to have such lien or
claim. For purposes of this Stipulation, such lien or claim includes but is not limited to, a
claim or cause of action for reimbursement for any payments made to or on behalf of Plaintiffs
or a claim or cause of action for reimbursement for any goods or services provided or
furnished to or on behalf of Plaintiffs Plaintiffs must obtain such release and waiver before
the United States will seek settlement authority from the Attorney General or the Attorney
General’s designee. Plaintiffs and their attorneys agree that, no later than thirty (30) days from
the date any past, present, or future lien or claim for payment or reimbursement is paid or
resolved by Plaintiffs, they will provide to the United States evidence that said lien or claim
has been satisfied or resolved and that said lienholder or claimant has waived and released
such lien or claim. The evidence required by the terms of this paragraph may be satisfied by
a letter from Plaintiffs’ attorneys representing to counsel for the United States that such lien
or claim has been satisfied or resolved and that the lienholder or claimant has waived and
released such lien and claim.

f. The United States District Court for the Western District of New York must
dismiss the United States from this action in its entirety with prejudice, with each side bearing
its own costs, expenses, and fees, and with the District Court not retaining jurisdiction over
the above-captioned action, this settlement, or the United States.

6. The parties agree that this Stipulation, including all the terms and conditions of
this compromise settlement and any additional agreements relating thereto, may be made

public in their entirety, and Plaintiffs expressly consent to such release and disclosure pursuant

Page 9 of 15

Case 5:14-cV-00509-C.]S-I\/|WP Document 120-10 Filed 11/29/18 Page 11 of 34

to 5 U.S.C. § 5 52a(b). Provided, however, that the parties will redact the names of v--c
from this Stipulation prior to any release and disclosure

7. Compliance with all applicable Federal, state, and local tax requirements shall be
the sole responsibility of Plaintiffs. T his Stipulation is executed without reliance upon any
representation by Defendant as to tax consequences, and Plaintiffs are responsible for the
payment of all taxes that may be associated with the settlement Further, nothing in this
Stipulation waives or modifies Federal, state, or local laws pertaining to taxes, offsets, levies,
and liens that may apply to this Stipulation or the Settlement Amount proceeds, and Plaintiffs
acknowledge that the settlement may be subject to taxes, offsets, levies, and liens and they
further acknowledge that this Stipulation is executed without reliance on any representation
by Defendant as to the application of any such law.

8. Plaintiffs represent that they have read, reviewed and understand this Stipulation,
and that they are fully authorized to enter into the terms and conditions of this agreement and
that they agree to be bound thereby. Plaintiffs further acknowledge that they enter into this
Stipulation freely and voluntarily. Plaintiffs further acknowledge that they have had sufficient
opportunity to discuss this Stipulation with their attorneys, who have explained the
documents to Plaintiffs and that Plaintiffs understand all of the terms and conditions of this
Stipulation and the Reversionary Trust.

9. It is contemplated that this Stipulation may be executed in several counterparts,
with a separate signature page for each party. All such counterparts and signature pages,
together, shall be deemed to be one document

WHEREAS, the parties accept the terms of this Stipulation for Compromise

Settlement and Release as of the dates Written below:

Page 10 of 15

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 12 of 34

Executed this day of , 2018.
UNITED STATES OF AMERICA
By:

 

Michael S. Cerrone
Assistant United States Attorney
Attorney for Defendant United States of America

Page 11 of 15

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 13 of 34

 

Executed this day of , 2018.

WILLIAMS & RUDDEROW

ATTORNEYS FOR PLAINTIFI as Executrix of the Estate of Lori
Bresnahan

By:

 

Michelle Rudderow, Esq.
Attorney for Plaintiff ` is Executrix of the Estate of Lori Bresnahan

 

Robert Williams, Esq.
Attorney for Plaintiff ' , as Executrix of the Estate of Lori Bresnahan

Page 12 of15

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 14 of 34

Executed this day of , 2018.

CHERUNDOLO LAW FIRM

ATTORNEV.Q FOR PLAINTIFF SHEILA BEN as Court Appointed Guardian of the
Property of ~' ‘, a minor

By:

 

John Cherundolo, Esq.
Attorney for Plaintiff Sheila Ben, as Court Appointed Guardian of the Property of
‘ ninor

 

Robin Zimpel Fontaine, Esq.
Attorney for Plaintiff Sheila Ben, as Court Appointed Guardian of the Property of
»` minor

Page 13 of15

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 15 of 34

 

Executed this_, *day of , 2018.
By:
Sheila Ben, as Court Appointed Guardian of the Property o.` , a minor

Page 14 Of 15

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 16 of 34

Executed this day of , 2018.
THE ESTATE OF LORI BRESNAHAN

By:

 

Executrix of the Estate of Lori Bresnahan

Page 15 of15

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 17 of 34

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

Sheila K. Ben, Esq., as Court Appointed Guardian
of the Property of JANE DOE, (an infant proceeding
under the assumed name), an Infant under the Age of 14,
Plaintiff, Case No. 5:14-CV-0370
_VS_

THE UNITED STATES OF AMERICA,

Defendant

 

Susan Doe (as Guardian and Executrix proceeding
Under an assumed name) as the Court Appointed
Guardian of the Person and Property of JANE DOE,
and as the Executrix of the Estate of Lori A. Bresnahan,
Decedent,

Plaintiff, Case No. 5:14-CV-0509
-VS_
THE UNITED STATES OF Al\/IERICA,

Defendant

 

STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF
FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. 8 2677

It is hereby stipulated by and between the undersigned Plaintiffs (meaning any person,
other than the defendant, the parties’ attorneys, and the settlement broker, signing this
agreement waiving and releasing claims, whether or not a party to this civil action), and the
Defendant, United States of America, including its agents, servants, and employees
(hereinafter “United States”), collectively, “the parties,” by and through their respective

attorneys, as follows:

Page 1 of 18

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 18 of 34

l. The parties to this Stipulation for Compromise Settlement and Release (hereinafter
“Stipulation”) do hereby agree to settle and compromise each and every claim of any kind,
whether known or unknown, including claims for wrongful death, arising directly or
indirectly from the acts or omissions that gave rise to the above-captioned action under the
terms and conditions set forth in this Stipulation.

2. This Stipulation is not, is in no way intended to be, and should not be construed
as, an admission of liability or fault on the part of the United States, its agents, servants, or
employees, and it is specifically denied that they are liable to Plaintiffs. This settlement is
entered into by all parties for the purpose of compromising disputed claims under the Federal
Tort Claims Act and avoiding the expenses and risks of further litigation,

3. In consideration for Plaintiffs’ agreement to accept the terms and conditions of this
settlement, the United States agrees to pay the cash sums set forth below in Paragraph 3.a.
and to purchase the annuity contract described below in Paragraph 3.b.

a. Within three business days after counsel for the United States receives (l) this
Stipulation signed by all parties to said document; (2) the Social Security number or tax
identification number of Plaintiffs and their attorneys; (3) Order(s) from a court or courts of
competent jurisdiction approving the settlement on behalf of ‘ i, a minor
(referred to in the caption above as Jane Doe), and the Estate of Lori Bresnahan; and (4) an
authorization by the Attorney General or his designee to conclude negotiations and to
consummate the settlement, counsel for the United States will send a formal request to the
United States Department of the Treasury requesting that the sum of $5 Million Dollars
($5,000,000) (hereinafter “Settlement Amount”) be expeditiously sent by electronic funds

transfer (“EFT”) to Alonza Group, LLC d/b/ a Fazio National (“Fazio National”). Within

Page 2 of 18

Case 5:14-cV-00509-C.]S-I\/|WP Document120-10 Filed 11/29/18 Page 19 of 34

five business days after Fazio National has received a copy of the birth certificate and copy of
the social security card of Christine Bresnahan, and the Settlement Amount, Fazio National
agrees to distribute the Settlement Amount, as provided below in subparagraphs 3.a.(l) and
3.a.(2).

(l) Fazio National will issue a check in the amount of $2 Million Dollars ($2,000,000)
(hereinafter “Upfront Cash”) made payable to Sheila Ben, as Court Appointed Guardian of
the Property of t a minor, ant referred to in the caption
above as Susan Doe), Executrix of the Estate of Lori Bresnahan, and deliver said check to the
United States Attorney’s Ofiice for the Western District of New York to hold until Plaintiffs
have obtained an Order from the United States District Court for the Western District of New
York dismissing this action in its entirety with prejudice, with each party to bear its own costs,
expenses, and fees, and expressly not retaining jurisdiction over the above-captioned action,
this settlement, or the United States. Upon entry of said Order, the United States will tender
said check to Plaintiffs’ attorneys

With respect to the payment of the Upfront Cash, Plaintiffs stipulate and agree that
the United States will not sign an annuity application form, a uniform qualified settlement
form, or any equivalent such forms, and that the United States will not pay the Upfront Cash
into a qualified settlement fund or an equivalent fund or account Plaintiffs further stipulate
and agree that they, their attorney(s), any Guardian Ad Litem, and their representatives
(including any structured settlement annuity broker, regardless of whether said broker was
retained by them or by someone else, either before, during, or after the settlement) will not
attempt to structure the Upfront Cash in any way, form, or manner, including by placing any

of the Upfront Cash into any qualified settlement fund or its equivalent However, nothing in

Page 3 of 18

Case 5:14-cV-00509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 20 of 34

this Paragraph 3.a.(l) precludes Plaintiffs from purchasing non-qualified annuities after
Plaintiffs have cashed the Upfront Cash settlement check, but they agree that they will not
represent to any person, entity, or agency that they are purchasing qualified structured
settlement annuities and they agree they will not attempt to purchase such structured
settlement annuities

Plaintiffs agree to endorse the Upfront Cash check over to their attorneys to be
deposited in the attorneys’ client trust account to facilitate the disbursement of the Upfront
Cash as ordered by the court(s) approving the settlement on behalf of , a
minor, and the Estate of Lori Bresnahan. Plaintiffs stipulate and agree that their attorneys
shall escrow the aggregate face value of any and all currently known liens and currently
known claims for payment or reimbursement including any such liens or claims by Medicaid
(including the State of New York or any other state) or Medicare, arising out of the subject
matter that gave rise to the above-captioned action, Whether disputed as legally valid or not,
and shall not distribute to Plaintiffs any portion of the escrowed amount unless and until said
liens and claims have been paid or resolved.

(2) For the purchase of the annuity contract described below in Paragraph 3.b., Fazio
National will disburse the sum of $3 Million Dollars ($3,000,000) (hereinafter “Annuity
Purchase Price”) to an annuity company(ies), rated at least A by A.M. Best rating service.

The parties agree that any attorneys’ fees owed by Plaintiffs in their Federal Tort
Claims Act suit against the United States shall not exceed twenty-five percent (25%) of the
Settlement Amount 28 U.S.C. § 2678. The parties further agree that any such attorneys‘ fees,
along with Plaintiffs’ costs and expenses of this action against the United States and their

costs, expenses, and fees (including all fees if any legal Guardian Ad Litem) associated with

Page 4 of18

Case 5:14-cV-00509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 21 of 34

obtaining any court approval of this settlement on behalf of Plaintiffs, shall be paid out of the
Upfront Cash paid pursuant to paragraph 3.a. (l) above, and not in addition thereto. The
parties further agree that any fees, including fees of any legal Guardian Ad Litem, incurred in
providing legal services in this matter and in any court proceedings reviewing the settlement
for approval purposes shall be considered attorneys’ fees and not costs, and shall be subject to
the provisions of28 U.S.C. § 2678.

b. Based on the following terms and conditions, the United States will purchase the
following annuity contract:

(l) An annuity contract to pay to r to an account established in
the name of, or for the benefit of the sum of $3 Million Dollars
($3,000,000).

ln the event the cost of the annuity contract has either increased or decreased by the
date of purchase, the monthly annuity payments set forth above shall be adjusted upward or
downward to ensure that that the premium cost of the annuity contract is equal to $3 Million
Dollars ($3,000,000) and not more or less than that amount The monthly annuity payments
are based upon the date of birth for f November 25 , 2002 that was

provided by Plaintiffs If the date of birth is otherwise, the monthly annuity payments will be

adjusted accordingly Upon the death of ` any payments remaining
during periods certain shall be made payable to the Estate of or to a
person or entity designated by )r the annuitant's legal guardian during

lifetime, provided that any such designation is on a form acceptable to

the annuity company and the United States.

Page 5 of 18

Case 5:14-cV-00509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 22 of 34

(2) The annuity contract being purchased pursuant to this Paragraph 3.b. will be
owned solely and exclusively by the United States and will be purchased through Fazio
National as specified above in Paragraph 3.a. The parties stipulate and agree that the United
States’ only obligation with respect to an annuity contract and any annuity payments
therefrom is to purchase said contract, and they further agree that the United States does not
guarantee or insure any of the annuity payments The parties further stipulate and agree that
the United States is released from any and all obligations with respect to an annuity contract
and annuity payments upon the purchase of said contract

(3) The parties stipulate and agree that the annuity company that issues an annuity
contract shall, at all times, have the sole obligation for making all annuity payments The
obligation of the annuity company to make each annuity payment shall be discharged upon
the mailing of a valid check in the amount of such payment to the address designated by the
party to whom the payment is required to be made under this Stipulation. Payments lost or
delayed through no fault of the annuity company shall be promptly replaced by the annuity
company, but the annuity company is not liable for interest during the interim.

(4) The parties stipulate and agree that the annuity payments cannot be assigned,
accelerated, deferred, increased, or decreased by the parties, that no part of any annuity
payments called for herein, nor any assets of the United States or the annuity company, are
subject to execution or any legal process for any obligation in any manner, and that Plaintiffs
shall not have the power or right to sell, assign, mortgage, encumber, or anticipate said
annuity payments, or any part thereof, by assignment or otherwise

(5) Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,

administrators, and assigns do hereby agree to maintain with the annuity company and the

Page 6 of 18

Case 5:14-cV-00509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 23 of 34

United States a current mailing address for and to notify the annuity
company and the United States of any event upon which the right of payments may depend,
including the death of ` ithin ten (10) days of death. Plaintiffs and
Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors, administrators, and assigns
do hereby further agree to provide to the annuity company and the United States a certified
death certificate within sixty (30) days of the death of '

4. Plaintiffs and Plaintiffs’ guardians, guardian ad litem (if any), heirs, executors,
administrators, and assigns hereby accept terms and conditions of this Stipulation, including
the sums set forth above in Paragraph 3.a. and the purchase of the annuity contract set forth
above in Paragraph 3.b, in full settlement, satisfaction, and release of any and all claims,
demands, rights, and causes of action of any kind, whether known or unknown, including
any future claims for survival or wrongful death, and any claims for fees, interest, costs, and
expenses, arising from, and by reason of, any and all known and unknown, foreseen and
unforeseen, bodily and personal injuries, including the death of Lori Bresnahan, or damage
to property, and the consequences thereof, which Plaintiffs or their heirs, executors,
administrators, or assigns may have or hereafter acquire against the United States on account
of the subject matter that gave rise to the above-captioned action,

Plaintiffs, on behalf of themselves, their respective heirs, executors, administrators,
assigns, predecessors and successors in interest, do hereby, for good and valuable
consideration, the receipt of which is hereby acknowledged, release and forever discharge the
United States, and its respective officials, agencies, representatives officers, employees,
agents, assigns and attorneys, from any and all claims, demands, rights, causes of actions,

liens, and all other liabilities whatsoever, whether known or unknown, suspected or

Page 7 of 18

Case 5:14-cV-00509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 24 of 34

unsuspected, that Plaintiffs have had, now have or hereafter may have with respect to the
same subject matter that gave rise to the above-captioned action, as Well as claims relating to
or arising out of the subject matter that gave rise to the above-captioned action that could
have been but were not alleged in this action.

Plaintiffs and Plaintiffs’ guardians, heirs, executors, administrators, and assigns further
agree to reimburse, indemnify, and hold harmless the United States from and against any and
all claims, causes of action, liens, rights, or subrogated or contribution interests (whether such
claims, causes of action, liens, rights, subrogated interests, or contribution interests sound in
tort, contract, or statute) incident to, or resulting or arising from, the acts or omissions that
gave rise to the above-captioned action, including claims or causes of action for wrongful
death.

The Plaintiffs and Plaintiffs guardians, heirs, executors, administrators, and assigns
further stipulate and agree that they are legally responsible for any and all past, present, and
future liens and past, present, and future claims for payment or reimbursement including any
past, present, and future liens or claims for payment or reimbursement by any individual or
entity, including an insurance company, Medicaid (including State of New York), and
Medicare, arising from the injuries that are the subject matter of this action. Plaintiffs
stipulate and agree that they will satisfy or resolve any and all such past, present, and future
liens or claims for payment or reimbursement asserted by any such individual or entity.
Plaintiffs agree that, no later than thirty (30) days from the date any past, present, or future
lien or claim for payment or reimbursement is paid or resolved by Plaintiffs, they will provide
to the United States evidence that said lien or claim has been satisfied or resolved and that

said lienholder has waived and released such lien or claim. The evidence required by the terms

Page 8 of 18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 25 of 34

of this Paragraph may be satisfied by a letter from Plaintiffs’ attorney representing to counsel
for the United States that such lien or claim has been satisfied or resolved and that the
lienholder has waived and released such lien and claim.

5 . This compromise settlement is specifically subject to each of the following
conditions:

a. The Attorney General or the Attorney General’s designee must approve the terms
and conditions of the settlement and authorize the attorney representing the United States to
consummate a settlement for the amount and upon the terms and conditions agreed upon by
the parties, as set forth in this Stipulation.

b. The parties must agree in writing to the terms, conditions, and requirements of this
Stipulation. The parties stipulate and agree that the Stipulation and the compromise
settlement are null and void in the event the parties cannot agree on the terms, conditions,
and requirements of this Stipulation. The terms, conditions, and requirements of this
Stipulation are not severable and the failure to agree, fulfill, or comply with any term,
condition, or requirement renders the entire Stipulation and the compromise settlement null
and void. The parties must agree to the terms, conditions, and requirements of this Stipulation
before the United States Attorney’s Office will seek settlement authority from the Attorney
General or the Attorney General’s designee.

c. must be alive at the time the annuity contract described in
Paragraph 3.b. is purchased. In the event of the death of 1 prior to the date
the annuity contract is purchased, the entire Stipulation and compromise settlement are null

and void.

Page 9 of 18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 26 of 34

d. Plaintiffs must obtain, at their expense, approval of the settlement by a court(s) of
competent jurisdiction on behalf of ' , a minor, and the Estate of Lori
Bresnahan. The terms of_ any court Order, a draft of which shall be provided by the United
States, are a condition of this settlement Plaintiffs agree to obtain such approval in a timely
manner: time being of the essence. Plaintiffs further agree that the United States may void
this settlement at its option in the event such approval is not obtained in a timely manner. In
the event Plaintiffs fail to obtain such court approval, the entire Stipulation and the
compromise settlement are null and void. Plaintiffs must obtain such court Order before the
United States Attorney’s Office will seek settlement authority from the Attorney General or
the Attorney General’s designee.

e. Plaintiffs must provide the United States with a complete set of the extant medical
records of \-ncluding any independent medical examinations conducted
for purposes of this litigation, any and all clinic visits, whether for routine checkups or for-
treatment and care for any medical condition, injury, disease, etc., any and all hospital and
emergency room records, and any records of any diagnostic testing) for the 36-month period
prior to the date Plaintiffs sign this Stipulation. Plaintiffs must provide all such extant medical
records for said 36-month period before the United States Attorney’s Office will seek
settlement authority from the Attorney General or the Attorney General’s designee. In the
event said records and reports reveal tha`. had or has any such potentially
life-threatening or life-shortening diseases or illnesses not caused by the medical care at issue
in this action, the United States reserves the right to elect not to consummate the settlement

and upon such election by the United States the entire settlement is null and void.

Page 10 of 18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 27 of 34

f. Plaintiffs must obtain a release and waiver of any claim or cause of action (whether
sounding in tort, contract, statute, or otherwise) that any alleged tortfeasor, if any, has or may
have in the future against the United States arising out of the subject matter of the above-
captioned action. This condition is for the benefit of the United States exclusively. The United
States will provide the form of Release and Waiver, or any changes to the form required by
the United States, to be used by Plaintiffs in obtaining a Release and Waiver from any alleged
tortfeasor. Before the United States Attorney’s Office will seek settlement authority from the
Attorney General or the Attorney General’s designee, Plaintiffs must provide the United
States with either (i) all such releases and waivers required by this Paragraph 5 .f., or (ii) a
written representation by Plaintiffs’ attorney stating that, after a diligent search of counsel’s
law firms’ records and files, including expert and consultant reports, and of Plaintiffs’ records
and files, Plaintiffs and their attorney are unaware of any such potential tortfeasor.

g. The United States District Court for the Western District of New York must
dismiss this action in its entirety With prejudice, with each side bearing its own costs,
expenses, and fees, and with the District Court not retaining jurisdiction over the above-
captioned action, this settlement, or the United States.

6. The parties agree that this Stipulation, including all the terms and conditions of
this compromise settlement and any additional agreements relating thereto, may be made
public in their entirety, and Plaintiffs expressly consent to such release and disclosure pursuant
to 5 U.S.C. § 552a(b). Provided, however, that the parties will redact the names of \

_ 'om this Stipulation prior to any release and disclosure
7. Compliance with all applicable Federal, state, and local tax requirements shall be

the sole responsibility of Plaintiffs This Stipulation is executed without reliance upon any

Page 11 of 18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 28 of 34

representation by Defendant as to tax consequences and Plaintiffs are responsible for the
payment of all taxes or offsets that may be associated with the settlement Further, nothing in
this Stipulation waives or modifies Federal, state, or local laws pertaining to taxes, offsets,
levies, and liens that may apply to this Stipulation or the Settlement Amount proceeds, and
Plaintiffs acknowledge that the settlement may be subject to taxes, offsets, levies, and liens
and they further acknowledge that this Stipulation is executed without reliance on any
representation by Defendant as to the application of any such law.

8. Plaintiffs represent that they have read, reviewed and understand this Stipulation,
and that they are fully authorized to enter into the terms and conditions of this agreement and
that they agree to be bound thereby. Plaintiffs further acknowledge that they enter into this
Stipulation freely and voluntarily Plaintiffs further acknowledge that they have had sufficient
opportunity to discuss this Stipulation with their attorneys, who have explained the
documents to Plaintiffs and that Plaintiffs understand all of the terms and conditions of this
Stipulation.

9. lt is contemplated that this Stipulation may be executed in several counterparts,
with a separate signature page for each party. All such counterparts and signature pages,
together, shall be deemed to be one document

WHEREAS, the parties accept the terms of this Stipulation for Compromise

Settlement and Release as of the dates written below:

Page 12 of 18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 29 of 34

 

Executed this day of , 2018.
UNITED STATES OF AMERICA
By:

 

Michael S. Cerrone
Assistant United States Attorney
Attorney for Defendant United States of America

Page 13 of 18

CaS€ 5214-CV-00509-C.]S-|\/|WP

Executed this day of
WILLIAMS & RUDDEROW

ATTORNEYS FOR PLAINTIFF “

Bresnahan

Document120-1O Filed 11/29/18 Page 30 of 34

.2018.

, as Executrix of the Estate of Lori

 

Michelle Rudderow, Esq.
Attorney for Plaintiff

, rs Executrix of the Estate of Lori Bresnahan

 

Robert Williams, Esq.
Attorney for Plaintiff '

as Executrix of the Estate of Lori Bresnahan

Page 14 of18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 31 of 34

Executed this day of , 2018.
CHERUNDOLO LAW FIRM

ATTORNEYS FOR PLAINTIFF SHEILA BEN as Court Appointed Guardian of the
Property of ` a minor

 

By:
John Cherundolo, Esq.
Attoran Fnr Plaintiff Sheila Ben, as Court Appointed Guardian of the Property of
a minor
By:

 

Robin Zimpel Fontaine, Esq.

Attorney for Plaintiff Sheila Ben, as Court Appointed Guardian of the Property of
a minor

Page 15 of18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 32 of 34

 

Executh this _day 0f , 2018.
By:
Sheila Ben, as Court Appointed Guardian of the Property of a minor

Page 16 of 18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 33 of 34

Executed this day of , 2018.
THE ESTATE OF LORI BRESNAHAN

By:

 

. t ,xecutrix of the Estate of Lori Bresnahan

Page 17 of 18

Case 5:14-cV-OO509-C.]S-I\/|WP Document120-1O Filed 11/29/18 Page 34 of 34

Executed this day of

, 2018.
Alonza Group, LLC d/ b/ a Fazio National

By:

 

William B. Fazio
Structured Settlement Broker

Page 18 of18

